COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  CRYSTAL HENDREN,                                 §                No. 08-21-00141-CV

                         Appellant,                §                  Appeal from the

  v.                                               §             County Court at Law No. 5

  GABRIEL LAZAR,                                   §              of El Paso County, Texas

                          Appellee.                §               (TC# 2020DCV3449)

                                               §
                                             ORDER

       The Court has received notice that no designation of the reporter's record has been made

in this matter (i.e. review of the trial court's order denying plaintiff's motion to suspend judgment

pending interlocutory review). The Court previously identified the record from this hearing as

being potentially relevant for its review of the trial court's decision on this motion.

       Counsel for Appellant is directed to, BY FRIDAY, SEPTEMBER 3, 2021, either (1)

make financial arrangements for the reporter's records in this matter or (2) provide an

explanation of why Appellant is exempt from paying the cost of the reporter's record. Failure to

meet either condition will result in this matter being submitted to the court without the benefit of

the reporter's record.

       IT IS SO ORDERED this 30th day of August, 2021.


                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.